ORDER
PER CURIAM:
The Circuit Court of Platte County appointed the Platte County Public Administrator to serve as Appellant John Flentie’s guardian and conservator. The court later denied Flentie’s petition for restoration, and continued the guardianship and con-servatorship in place. Flentie appeals, arguing that the initial appointment of a guardian and conservator was invalid because the circuit court never acquired personal jurisdiction over him. Flentie also argues that the circuit court’s denial of his petition for restoration was not supported by substantial evidence. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).